Case 6:18-cv-01598-WWB-EJK Document 42 Filed 11/12/19 Page 1 of 2 PageID 412



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


ERIN JUNIOR,

                        Plaintiff,

v.                                                             Case No: 6:18-cv-1598-Orl-78EJK

INFINITY INSURANCE COMPANY,

                        Defendant.
                                                   /

                                               ORDER

        This cause comes before the Court sua sponte. On August 30, 2019, Plaintiff Erin Junior

and Defendant Infinity Insurance Company filed a Joint Motion for Extension of Time, wherein

they requested the Court to enter an order extending the class certification briefing deadlines. (Doc.

38.) The parties averred that good cause existed for the extension because they “were able to reach

a settlement agreement in principle,” as noticed at Docket Entry 33, and are currently working on

memorializing the settlement agreement for the Court’s approval. (Doc. 38, ¶¶ 1–3.) The Court

granted the Joint Motion and extended the deadlines as follows: September 23, 2019 for Plaintiff's

Motion for Class Certification, October 23, 2019 for Defendant's Response, and October 28, 2019

for Plaintiff's Reply. (Doc. 40.) To date, Plaintiff has failed a file a motion for class certification,

nor have the parties filed a joint motion for settlement approval.

        Accordingly, on or before November 19, 2019, the parties are ORDERED to file a joint

status report indicating whether they intend to file a motion for settlement approval, and if not,

how they intend to proceed with litigation in light of the lapsed deadlines.
Case 6:18-cv-01598-WWB-EJK Document 42 Filed 11/12/19 Page 2 of 2 PageID 413



       DONE and ORDERED in Orlando, Florida on November 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
